                                                                     i , , . \.
                                                                                   .
                                                                                   \
                                                                                         ,.
                                                                                       , / <' ;
                                                                                                  '
                                                                                                  :,   I
                                                                                                           ~
                                                                                                           i



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
YVONNE DAVIS, on behalf of O.C.,
                        Plaintiff                                    19     CIVIL 10123 (AT)

                  -against-                                                       JUDGMENT


RICHARD CARRANZA. in his official capacity as
Chancellor of the NEW YORK CITY DEPARTMENT
OF EDUCATION, the NEW YORK STATE
EDUCATION DEPARTMENT, and THE NEW YORK
CITY DEPARTMENT OF EDUCATION,

                                   Defendants.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 15, 2021, and the Court's Memo Endorsed Order dated

June 23, 2021, Plaintiffs motion for summary judgment is DENIED and Defendants' cross-

motion for summary judgment is GRANTED and judgment is hereby entered; accordingly, the

case is closed.


Dated: New York, New York
       June 29, 2021



                                                                       RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                               BY:

                                                                                  Deputy Cle
